DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I in the reply filed on November 10, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner pointed to the claimed invention from two list to arrive at the specific combination recited by the claims. This is not found persuasive because MPEP 2131 states that: “A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Further, MPEP 2131 states: When a claim covers structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art. Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  Furthermore, MPEP 2131 states:  “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. 
.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 25-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 10, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclear. The claim recites a method of treating colorectal cancer (CRC), comprising administering live bacteria comprising at least one of (1) bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (2) bacteria of the family Rikenellaceae, (3) bacteria of the class Negativicutes, (4) bacteria of the Selenomonadales, (5) bacteria of the order Lactobacillales and (6) bacteria of the species Bacteroides fragilis to a patient in need thereof; wherein administering the composition causes delivery of live bacteria to the ileum of the subject.  However, it is unclear if applicant is administering at least one bacteria from each of (1), (2), (3), (4), (5), and (6) Bacteroides fragilis; thus administering +/- 6 bacterium. Or is applicant administering at least one bacteria from the entire group of six choices. (1), (2), (3), (4), (5), (6); i.e., administering at least one bacteria.  Therefore, clarification is required to overcome the rejection.
Claim 21 is unclear. If claim 19 is requiring bacteria from each of the 6 groups to be administered, then Bacteroides fragilis from group 6 is already being administered. It is unclear if the Bacteroides fragilis option in claim 21 is adding an additional limitation. Are two different strains of Bacteroides fragilis being administered? Or are the two “doses” the same Bacteroides fragilis being administered? Or if the administration of Bacteroides fragilis from claim 19 is sufficient to meet the limitation of claim 21. Therefore, clarification is required to overcome the rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Cunningham (WO2012/142605 published 18 October 2012). 
The claim recites a method of treating colorectal cancer (CRC), comprising administering live bacteria comprising at least one of (1) bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (2) bacteria of the family Rikenellaceae, (3) bacteria of the class Negativicutes, (4) bacteria of the order Selenomonadales, (5) bacteria of the order Lactobacillales and (6) bacteria of the species Bacteroides fragilis to a patient in need thereof; wherein administering the composition causes delivery of live bacteria to the ileum of the subject.  
The claim is interpreted as administering at least one bacteria from the entire group of six choices. (1), (2), (3), (4), (5), (6); i.e., administering at least one bacteria.  

Cunningham discloses pharmaceutical compositions and methods for the treatment of colorectal cancer, comprising a probiotic mixture of living organisms, whereby the selected microorganisms can be Alistipes putredinis, Coprobacillus sp., Alistipes shahii and Holdemania filiformis and Faecalibacterium prauznitzii. Coprobacillus sp. and Holemania filiformis belong to the family Erysipelotrichaceae; Alistipes putredinis and Alistioes shahii belong to the family Rikellaceae. 
Lactobacillus acidophilus, Lactobacillus plantarum, Lactobacillus casei, Lactobacillus rhamnosus, Lactobacillus zeae, Lactobacillus salivarius, Lactobacillus lactis, Lactobacillus helveticus, Lactobacillus reuteri, Lactobacillus amylovorus, Lactobacillus crispatus, Lactobacillus curvatus, Lactobacillus delbrueckii, Lactobacillus gasseri, Lactobacillus johnsonii, Streptococcus thermophilus, Lactobacillus bulgaricus, Lactobacillus fermentum, Lactobacillus brevis all belonging to the order Lactobacillales, And Bacteroides fragilis 3_1_12, is bacteria of the species Bacteroides fragilis.  Additionally, the pre-selected combination of microorganisms includes Faecalibacterium prausnitzii and Bacteroides fragilis [See claim 6]
Additional embodiments include the rapid recolonization deployment agent being optimized to re-establish normal gut flora by including Faecalibacterium prausnitzii SL3 3, as microbes contained in the agent. 
Cunningham disclose supportive therapy can be implemented in place of another treatment, prior to other treatment, concurrently with other treatment, or post treatment for any disease, disorder, or condition. Additional aspects provide the herein disclosed inventive methods, further comprising combination therapy, wherein at least one additional therapeutic agent is administered to the patient. In certain aspects, the at least one additional therapeutic agent is selected from the group consisting of steroids, methotrexate, nonsteroidal anti- inflammatory agents such as aspirin, acetaminophen and COX-2 inhibitors, gold agents, antimalarial treatments, steroids (including corticosteroids, eg., hydrocortisone, hydrocortisone acetate, cortisone acetate, tixocortol pivalate, prednisolone, methyprednisolone, and prednisone), antacids, sucralfate, 2 blockers, proton pump inhibitors, prokinetics, antidiarrheal, antispasmodics, immunomodulators, biologies, anti-inflammatory agents, laxatives, alginic acid, misoprostol, and mosapride [See page 3, lines 8-10, 17, 19; page 6 lines 30-34 page 7, lines 1-8,29-30; page 12, line 25 - page 13, line 2, page 14, lines 25-26, claims 1,2,5,6,17,19,20]. Cunningham also discloses possible administration routes of the microbial agents, including oral, sublingual, buccal, rectal, nasal, or insertion of implantable devices or materials (e.g., stents).
Therefore, Cunningham disclose the instantly rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO2012/142605, 18 October 2012) in view of Borody et al., (WO 90/01335 published Fe, 1990)
The claim recites a method of treating colorectal cancer (CRC), comprising administering live bacteria comprising at least one of (1) bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (2) bacteria of the family Rikenellaceae, (3) bacteria of the class Negativicutes, (4) bacteria of the order Selenomonadales, (5) bacteria of the order Lactobacillales and (6) bacteria of the species Bacteroides fragilis to a patient in need thereof; wherein administering the composition causes delivery of live bacteria to the ileum of the subject.  
Cunningham has been discussed above as teaching a method of treating colorectal cancer (CRC), comprising administering live bacteria comprising at least one of (1) bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (2) bacteria of the family Rikenellaceae, (5) bacteria of the order Lactobacillales and (6) bacteria of the species Bacteroides fragilis to a patient in need thereof; wherein administering the composition causes delivery of live bacteria to the ileum of the subject.  However, Cunningham does not teach the inclusion of (3) bacteria of the class Negativicutes, and (4) bacteria of the order Selenomonadales,
Clostridium innocuum and C. remosum bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (3) Acidaminococcus fermentans bacteria of the class Negativicutes, (4) Acidaminococcus fermentans bacteria of the order Selenomonadales, (5) Lactobacillus leichmanii or Lactobacillus G bacteria of the order Lactobacillales and (6) Bacteroides fragilis. Borody et al., teach administration via an enema, or capsules for oral administration or infusion via naso-duodenal or colonoscopic infusion [page 6].  
Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate Borody et al., preparation of live distributed  bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (3) bacteria of the class Negativicutes, (4) bacteria of the order Selenomonadales, (5) bacteria of the order Lactobacillales and (6) bacteria of the species Bacteroides fragilis to a patient in need thereof; wherein administering the composition causes delivery of live bacteria to the ileum of the subject having colorectal cancer symptoms when Cunningham already teach a method of treating colorectal cancer (CRC), comprising administering live bacteria comprising at least one of (1) bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (2) bacteria of the family Rikenellaceae, (5) bacteria Lactobacillales and (6) bacteria of the species Bacteroides fragilis to a patient in need thereof; wherein administering the composition causes delivery of live bacteria to the ileum of the subject in order to treat the various precursor colorectal diseases or colorectal cancer.  
One of ordinary skill in the art would have a reasonable expectation of success by incorporating well known bacterium to treat CRC. Furthermore, no more than routine skill would have been required to combination the bacterium of Cunningham et al., and Borody et al., for the purpose of treating colorectal cancer and gastrointestinal diseases having strong correlation to colorectal cancer.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating colorectal cancer in a subject, comprising administering the bacterium, wherein the disease is CRC and there is no change in the respective function of bacterium, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie . 

Claim Rejections - 35 USC § 103
7.	Claims 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (WO2012/142605, 18 October 2012) in view of Mulder et al., (US 2017/143775 May 2017; priority to Nov. 2015).

Cunningham has been discussed above as teaching a method of treating colorectal cancer (CRC), comprising administering live bacteria comprising at least one of (1) bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (2) bacteria of the family Rikenellaceae, (5) bacteria of the order Lactobacillales and (6) bacteria of the species Bacteroides fragilis to a patient in need thereof; wherein administering the composition causes delivery of live bacteria to the ileum of the subject.  However, Cunningham does not teach the inclusion of Erysipelatoclostridium ramosum.
Mulder et al., teach pharmaceutical composition comprising a therapeutically effective amount of a bacteria strain of the genus Erysipelatoclostridium;
wherein the therapeutically effective amount of the bacteria strain is an amount sufficient to treat or prevent a condition.  The invention provides a composition comprising a bacterial strain of the genus Erysipelatoclostridium, for use in a method of Erysipelatoclostridium, is for use in a method of treating or preventing cancer, such as breast, lung or liver cancer. Compositions comprising a bacterial strain of the genus Erysipelatoclostridium may reduce tumor growth in mouse models of breast, lung and liver cancer. In certain embodiments, the composition is for use in a method of reducing tumor size or preventing tumor growth in the treatment of cancer. In certain embodiments, the invention provides a composition comprising a bacterial strain of the species Erysipelatoclostridium ramosum, for use in the treatment of cancer.  Mulder et al., teach the administration of Erysipelatoclostridium ramosum [for use in the treatment of colon cancer [para. 0017].
 The composition can comprise a Erysipelatoclostridium species such as Erysipelatoclostridium ramosum, (Clostridium  spiroforme, or (C.) innocuum [para. 0021]. When administered as vaccine compositions, the bacterial strains of the invention are viable. In certain such embodiments, the bacterial strains of the invention are capable of at least partially or totally colonizing the intestine. In certain such embodiments, the bacterial strains of the invention are viable and capable of at least partially or totally colonizing the intestine. The compositions may comprise a vaccine adjuvant [para. 0160].  Mulder et al., teach the compositions of the invention may be particularly effective when used in combination with further therapeutic agents. Administration of the composition 

Therefore, it would have been prima facie obvious at the time of applicants’ invention to incorporate Mulder et al., Erysipelatoclostridium ramosum, for use in the treatment of cancer wherein administering the composition causes delivery of live bacteria to the ileum of the subject having colorectal cancer symptoms when Cunningham already teach a method of treating colorectal cancer (CRC), comprising administering live bacteria comprising at least one of (1) bacteria of the family Erysipelotrichaceae except those of the genus Solobacterium, (2) bacteria of the family Rikenellaceae, (5) bacteria of the order Lactobacillales and (6) bacteria of the species Bacteroides fragilis to a patient in need thereof; wherein administering the composition causes delivery of live bacteria to the ileum of the subject in order to treat the various precursor colorectal diseases or colorectal cancer.  
One of ordinary skill in the art would have a reasonable expectation of success by incorporating well known bacterium to treat CRC. Furthermore, no more than routine skill would have been required to combination the bacterium of Cunningham et al., and Mulder et al., for the purpose of treating colorectal cancer and gastrointestinal diseases having strong correlation to colorectal cancer.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating colorectal cancer in a subject, comprising administering the bacterium, wherein the disease is CRC and there is no change in the respective function of bacterium, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Esteve, CLINICALANDTRANSLATIONALONCOLOGY,
SPRINGERMILAN,MILAN, vol.13,no.6,29June2011(2011-06-29), pages353-354,
discloses the use of oxaliplatin for treating colorectal cancer. 
Probiotic bacteria for the treatment of colorectal cancers (in animal models) are also disclosed in Azcarate-Peril, AMERICANJOURNALOFPHYSIOLOGY.
GASTROINTESTINALANDLIVERPHYSIOLOGYSEP
2011, vol.301,no.3,September2011(2011-09), pagesG401-G424.
WO 2014/137211 the Use of Faecalibacterium prausnitzii to suppress inflammatory bowel disease, Crohn's disease and colitis.

Conclusion
9.	No claims allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645